DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed on 09/05/2019, is a divisional of 14/968,118, filed 12/14/2015 (Patent No. 10,422,797), which is a continuation of PCT/EP2014/060149, filed 05/16/2014. Acknowledgement is made applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 13172826.3, filed 06/19/2013 with the European Patent Office.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/28/2022 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 15-33 are pending; claims 30-33 are newly recited; claims 15-33 are examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measuring unit operable” in claims 16 and 32
“a stirring unit” in claims 16 and 32
 “a trigger component” in claims 16 and 32
“an acquisition component” in claims 16 and 32
“a magnetic component” in claim 17
“an extraction component” in claim 18
“a control unit” in claim 30
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a measuring unit” in claims 16 and 32, the corresponding structure described in the specification is a capacitor sensor (pages 10 of the originally filed specification and claim 20).
Regarding “a stirring unit” in claims 16 and 32, the corresponding structure is described in the specification at page 20 and Figure 5 and is a stirrer mounted on a shaft (shaft 196) driven by a motor (motor 198) all on a rod (rod 200).
Regarding “a trigger component” in claims 16 and 32, the corresponding structure is described in the specification is at pages 13 and 18 and is a voltage source that applies a voltaic trigger pulse on the working electrode. 
Regarding “an acquisitions component” in claims 16 and 32, the corresponding structure is described at pages 11 and 13 of the specification and is an optical detector comprising a photomultiplier.
Regarding “a magnetic component” in claim 17, the corresponding structure is a permanent magnet (page 12 of the specification).
Regarding “an extraction component” in claim 18, the corresponding structure is a pipetting probe (page 10 of the specification and claim 19).
Regarding “a control unit” in claim 30, the corresponding structure is a processor comprising a memory (page 14 of the specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a data processing unit” as recited in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites the “data processing unit is configured to” perform the following functions “determine a rotational frequency for the stirring unit using the first signal”, “control the stirring unit to stir the test fluid for a period of time by applying the determined rotational frequency”, and “generate an output signal using the measurement signal to indicate the presence of the analyte in the liquid sample” (claim 16), see also claim 27, the “data processing unit” further configured to determine a period of time for stirring the test fluid based on the amount of test fluid received in the receptacle and one the determined rotation frequency, the data processing unit causing the stirring unit to stir the test fluid for the determined period of time at the determined rotational frequency”. However, the originally filed specification is devoid of adequate structure to perform the claimed functions. In particular, the specification merely states the “data processing unit” is the structure that achieves the claimed functions (the functions/actions listed above), however “data processing unit” is not adequate structure for performing the function because it fails to amount to a particular structure for the function(s) and does not provide enough description for one of ordinary skill in the art to understand what structure(s) are encompassed by the language “data processing unit”.
The specification does indicate the action of controlling the stirring unit to stir the fluid is performed by a structure referred to as the “control unit 132” (page 14), however, the specification fails to clearly communicate the “data processing unit” as being one and the same as the “control unit”, or communicate the “control unit” as a part/structure of the “data processing unit”. Furthermore, “control unit’ itself is a nonce term that lacks any particular structure/structural component(s). 
As amended, claims 30 and 32 recite “a control unit”; the claim limitation “a control unit” as recited in claim 30 and 32 also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites the “control unit for” (claim 30; or “control unit configured to”) perform the following functions: control the stirring unit to stir the test fluid for a period of time by applying the determined rotation frequency (the rotational frequency determined by the “data processing unit”). However, in this case, the recited 112(f) limitation is no supported by adequate structure in the specification linked to the function because of the following reasons: 
The specification identifies the control unit as comprising an electronic memory for storing data that describes which rotational frequency for stirring unit to use for a certain amount of fluid contained in a receptacle, and at least one electronic process for execution of program modules 146 and 148 (module 146 executed for acquisition of the measurement signal, 148 executed by the process for evaluation of the acquired signal, see page 14). However, for computer-implemented 112(f) claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function. In the instant case, the disclosed structure appears to be a computer programmed to carry out modules 146 and 148 (algorithm intended for acquisition and evaluation, respectively). Although the specification indicates there is an algorithm (146 and 148), the specification does not describe what the algorithm(s) is/are in terms of a finite sequence of steps for performing the task, specifically the task recited as controlling the stirring unit to stir the test fluid for a period of time by applying the determined rotation frequency). Rather, while the specification (page 15) does recite finite series of steps specific to the algorithms performed by the memory/processor (computer) structure for acquiring and evaluating the obtained signal data, nowhere in the recited sequences of steps is a step of controlling the stirring unit to stir the test fluid for a period of time by applying the determined rotation frequency. Put another way to summarize, the specification does provide an algorithm, however the algorithm lacks sufficient specificity regarding the steps for performing the claimed task, and as such fails to disclose sufficient structure. 
When given broadest reasonable interpretation, the “data processing unit” and the “control unit” appear to suggest computers programmed with software for performing/executing the recited functions.
However, see also as mentioned previously above, for the reasons as indicated the recited language regarding the “data processing unit” and the “control unit” is also indefinite because it is unclear whether these recited structures are one and the same (the same computer programmed to carry out the recited functions) or different. See for example, claim 16 recites “the data processing unit” as the structure configured to determine the rotation frequency for stirring and for controlling the stirring unit, however, new claim 30 recites it is the “control unit” that is for “controlling the stirring unit” (two structures recited as performing the same function). 
"[W]hen the disclosed structure is a computer programmed software to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181II. B.).  As indicated at MPEP 2181, it is also the case that simply reciting "software" without providing detail about the means to accomplish a specific software function, such as at paragraphs 71, 72, 83, 84 and 141-143 of the instant specification, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009);Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
In the present case, the specification fails to support or disclose how to program/instruct the computer in order to perform the necessary functions as recited. The originally filed specification at page 7 does disclose “dependent on the previously determined amount of fluid contained in the receptacle a rotational frequency for the stirring unit is determined, for example by looking up a table comprising information on which rotational frequency to use for which amount of fluid”. See also page 10-11, “The data processing unit may for example comprise a table wherein the table comprises information on which rotational frequency to use for certain amount of fluid” and “Once the data processing unit determined the rotational frequency to use by looking up the table, the data processing unit provides a second signal being indicative of the rotational frequency appropriate for the amount of fluid that has previously been determined”. The specification therefore discloses what the data processing unit does, however fails to demonstrate an algorithm or software that demonstrates how the functions are achieved.
This is similarly the case for the “control unit”; the specification while clearly identifying the control unit as comprising memory and an electronic processor (computer), fails to provide sufficient structure (i.e., disclose algorithm) for how to program/instruct the computer in order to perform the necessary (claimed) functions. In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. In the present case, the algorithm(s) recited in the originally filed specification do not provide sufficient disclosure adequate to perform the entire claimed function with respect to the task of controlling the stirring unit to stir a period of time by applying the determined rotation frequency. 
The duty of a patentee to clearly link or associate structure with the claimed function is the quid pro quo for allowing the patentee to express the claim in terms of function under section 112f as in Medican Instrumentation and Diagnostics Corp. v. Elekta Ab, 344 F.3d 1205, 1211 (Fed. Cir. 2003).  Applicant must describe in the specification some structure which performs the specified function (citing Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1377 (Fed. Cir. 2001)); see also ValmontIndus, Inc. v. ReinkeMfg. Co., Inc. 983 F.2d 1039, 1042 (Fed. Cir. 1993).  
Furthermore, claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitation is unclear as they merely state a function without providing any indication about how the function is performed. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31 and 33 recite “the control unit comprises the data processing unit”, which is interpreted as saying the structure that is the data processing unit is part of, and not a separate structure from, the control unit. At remarks page 7 filed 06/21/2022 Applicant indicates the claims are supported by the originally filed application, but references no specific portion as supporting the amended/newly recited language. However, no wherein the originally filed specification does there appear to be support to clearly identify the data processing structure as part of the control unit structure. Rather, see for example at the specification page 11, “once the data processing unit determined the rotational frequencies to use”, the specification appears to be referring to a structure which performs the function of determining the rotation frequency to use (the data that describes the rotational frequencies store in another structure , namely the memory of the structure referred to as the control unit, 132 (page 14 of the specification). 
As such, claims 31 and 33 are new matter. 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive for the following reasons.
At remarks page 7-8, Applicant summarizes the rejection of claims under 35 U.S.C. 112(b). At page 8, Applicant notes claim 16 is an original claim which recites the data processing unit is specially “configured” to determine rotational frequency and to generate an output signal. Applicant references the specification at page 5, lines 7-12 and page 22, lines 24-27 regarding the specialized functions of the data processing unit. Further Applicant cites page 22, last 3 lines to indicate the determined rotation frequency is used to control the stirring unit, arguing the specification sets forth specialized functions for the data processing unit to determine the intended rotation frequencies. 
This is not disputed by the Examiner, it is agreed that the claimed language is directed to specialized functions. However, the specification lacks sufficient structure (see MPEP 2181 II(B)), as these limitations are computer-implemented means-plus-function limitations (there is a lack of structure, such as computer programmed to execute a particular algorithm). 
At remarks page 9, Applicant references places in the specification where the specification indicates exemplary ways for how the rotational frequencies can be determined based on a signal (e.g., acquired from RFID tag on receptacle, receptacle is weighed, signal generated by operation of pipetting probe). Applicant argues that with the volume known, the specification discloses that the data processing unit is configured to determine the frequencies based on volume indicated by the signal from the measuring unit. 
However, none of these arguments specifically or clearly identify the data processing unit as a computer programmed with an algorithm, the algorithm described sufficiently to perform the entire claimed functions. 
Applicant argues (remarks page 10) that the data may be stored in a table comprised in the data processing unit, but a table stored in the data processing unit is not sufficient description of structure for performing the recited functions (not sufficient structure for the data processing unit).
	Remarks pages 10-11 are arguments further directed to the functions performed, but fail to provide sufficient corresponding structure to perform the functions. It is not disputed (referring to remarks page 11), that the claim is not referring to a generic computer. However, it is maintained that the claims are rejected because the claims do not provide a discernable boundary on what performs the function because of the lack of clearly identified structure for performing the functions (e.g., algorithm). 
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
Remarks pages 11-12 Applicant refers to Figure 1 and argues there is a close relationship between the data processing unit and the control unit, Applicant remarking that the control unit comprises the data processing unit. However, this is not persuasive because the data processing unit is not clearly identified in claim 1, and it is not clear which structure is being identified by Applicant as the “data processing unit”. The control unit is shown as housing the memory (140), stored data (142), electronic processor (144), program modules (146 and 148), and interface (150), however, none of these structures are referred to or described as the “data processing unit”. 
Applicant argues “data processing unit” and “control unit” are terms which are understood in the art to be largely overlapping and interchangeable. See Applicant citing a definition obtained from https://www.britannica.com/technology/control-unit (remarks page 11-12). However, this argument is further not persuasive and rather appears to strengthen the rejection that the claim language is indefinite because it supports that it is unclear in the present case, with respect to the claimed structures, what structure(s) are performing the recited functions (for example, what degree of overlap, are these referring to the same structure, e.g., computer, etc.). This definition implies that the “data processing unit” and the “control unit” are (or could be) one and the same, whereas the language at the claims and the specification suggests they are different.
At remarks pages 13-14, Applicant argues the algorithm for the present claims comprises the steps for determining the rotational frequency; specifically, that the algorithm is set forth by the steps of (1) receiving signal indicative of volume, (2) determining the frequencies based on the volume, (3) generating signal to control the stirring unit. This is not sufficient for the reasons as discussed in the detailed rejection above. The claim limitations are indefinite because the structure(s) for performing the recited functions are not clearly indicated (for example, as discussed above, there are clarity issues regarding structure between the terms “data processing unit” and “control unit”, and regarding the computer implemented means plus function language, the algorithm lacks sufficient structure for performing the claimed functions (regarding the entire recited functions)).   
MPEP 2181 requires that when it is unclear whether there is sufficient supporting structure or whether an algorithm is adequate to perform the entire claimed function, rejection under 35 U.S.C. 112(b) is appropriate. In the present case, it is maintained for the reasons of record that there is insufficient structure regarding “a data processing unit” (no algorithm), and further although the specification does provide algorithm (for example the program modules) for executing some of the functions of “a control unit”, the algorithm is not adequate for performing the entire claimed functions (for example regarding “to control the stirring unit to stir the test fluid for a period of time by applying the determined frequency”, in reference to the frequency determined by the “data processing unit”, which appears as a separate and distinct structural component).
For all of these reasons, Applicant’s remarks are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641